UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 Amendment No. 3 to SCHEDULE 13G Under the Securities Exchange Act of 1934 Soligenix, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) May 17, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Opportunity Fund SPV, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 0.01% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Opportunity Fund, L.P. 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.37% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) PN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Capital, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.37% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) BAM Management, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) AM Investment Partners, LLC 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. Delaware, U.S.A. Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) OO 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Ross Berman 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% 12 Type of Reporting Person (See Instructions) IN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Hal Mintz 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% 12 Type of Reporting Person (See Instructions) IN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Adam Stern 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Item 4 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Item 4. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) IN 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Mark Friedman 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization. United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 0 6Shared Voting Power Refer to Items 4 and 8 below. 7Sole Dispositive Power 0 8Shared Dispositive Power Refer to Items 4 and 8 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Refer to Items 4 and 8 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) 7.38% Refer to Items 4 and 8 below. 12 Type of Reporting Person (See Instructions) IN Item1. (a) Name of Issuer Soligenix, Inc. (b) Address of Issuer’s Principal Executive Offices 29 Emmons Drive, Suite C-10, Princeton, New Jersey08540 Item2. (a) Name of Person Filing (i) BAM Opportunity Fund SPV, LLC (the “SPV”), a Delaware limited liability company with respect to shares of Common Stock (as defined in Item 2(d) below) and warrants thereon directly owned by it. (ii) BAM Opportunity Fund, L.P. (the “Partnership”), a Delaware limited partnership that is a member of the SPV, as to shares of Common Stock owned by it. (iii) BAM Capital, LLC (the “General Partner”), which serves as the general partner of the Partnership. (iv) BAM Management, LLC (the “Investment Manager”), which serves as the investment manager to the Partnership and the manager to the SPV. (v) AM Investment Partners, LLC (“AMIP LLC”), a Delaware limited liability company, that has entered into an agreement to combine its business with that of the Investment Manager. (vi) Mr. Hal Mintz who serves as a managing member of both the General Partner and the Investment Manager. (vii) Mr. Ross Berman who serves as a managing member of both the General Partner and the Investment Manager. (vii) Mr. Adam Stern who serves as a managing member of AMIP LLC. (ix) Mr. Mark Friedman who serves as a managing member of AMIP LLC. (b) Address of Principal Business Office or, if none, Residence BAM Opportunity Fund, L.P., c/o BAM Capital, LLC BAM Opportunity Fund SPV, LLC, c/o BAM Management, LLC BAM Capital, LLC BAM Management, LLC AM Investment Partners, LLC 1 Liberty Plaza, 27th Floor New York, NY10006 Ross Berman Hal Mintz c/o BAM Capital, LLC 1 Liberty Plaza, 27th Floor New York, NY10006 Adam Stern Mark Friedman c/o AM Investment Partners, LLC 1 Liberty Plaza, 27th Floor New York, NY10006 (c) Citizenship BAM Opportunity Fund, L.P. - Delaware, U.S.A. BAM Opportunity Fund SPV, LLC. - Delaware, U.S.A. BAM Capital, LLC - Delaware, U.S.A. BAM Management, LLC – Delaware, U.S.A. AM Investment Partners, LLC – Delaware, U.S.A. Ross Berman - U.S.A. Hal Mintz - U.S.A. Adam Stern – U.S.A. Mark Friedman – U.S.A. (d) Title of Class of Securities Common Stock, $0.001 par value (the “Common Stock”) (e) CUSIP Number Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act; (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d-1(b)(l)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(l)(ii)(J), please specify the type of institution. Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. As of the date hereof the Partnership held 13,780,472 shares of Common Stock of the Issuer.The SPV held 12,800 shares of common stock and 3,952,569 warrants to purchase Common Stock of the issuer, which are subject to a contractual provision limiting the ability to exercise such warrants to the extent that the SPV and its affiliates would, as a result of such exercise, beneficially own in excess of 4.999% of the Issuer’s Common Stock.Accordingly those warrants are currently not exercisable and the SPV does not beneficially own the Common Stock underlying the warrants. The percentages herein are calculated based upon 186,972,136shares of Common Stock issued and outstanding as of May 14, 2010, as reported in the Issuer’s Form 10-Q filed with the SEC on May 14, 2010. A.BAM Opportunity Fund SPV, LLC (a) Amount beneficially owned: 12,800 (b) Percent of class: 0.01% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 12,800 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 12,800 B. BAM Opportunity Fund, L.P. (a) Amount beneficially owned: 13,780,472 (b) Percent of class: 7.37% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,780,472 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,780,472 C. BAM Capital, LLC (a) Amount beneficially owned: 13,780,472 (b) Percent of class: 7.37% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,780,472 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,780,472 D. BAM Management, LLC (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 E. AM Investment Partners, LLC (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 F. Hal Mintz (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 G. Ross Berman (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 H. Adam Stern (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 I. Mark Friedman (a) Amount beneficially owned: 13,793,272 (b) Percent of class: 7.38% (c) Number of shares as to which such person has: (i) Sole power to vote or direct the vote: - (ii) Shared power to vote or direct the vote: 13,793,272 (iii) Sole power to dispose or direct the disposition:- (iv) Shared power to dispose or direct the disposition: 13,793,272 This statement relates to Common Stock held by the Partnership over which the Investment Manager and General Partner have discretionary trading authority.AMIP LLC, and its affiliates, have entered into an agreement in principle to combine their business with the Investment Manager and its affiliates (the “Business Combination”). This Business Combination has not yet closed.However AMIP LLC, BAM Management, and their affiliates began sharing office space on May 17, 2010.While there is no agreement or understanding whereby AMIP LLC, Adam Stern, or Mark Friedman, or their affiliates have authority to manage the investment positions held by the SPV or the Partnership, it is possible that AMIP LLC and its affiliates may from time to time coordinate investment decisionmaking with BAM Management and its affiliates.Accordingly, the reporting persons have reflected this potential for shared investment discretion before the closing of the Business Combination in this filing. The managing members of the Investment Manager and the General Partner are Ross Berman and Hal Mintz, and the managing members of AMIP LLC are Adam Stern and Mark Friedman The SPV, the Partnership, the General Partner, the Investment Manager, AMIP LLC, Mr. Mintz, Mr. Berman, Mr. Stern and Mr. Friedman are hereinafter sometimes collectively referred to as the "Reporting Persons." Each of the Reporting Persons disclaims beneficial ownership of all shares of Common Stock reported hereby, except to the extent of such Reporting Person’s pecuniary interest therein. Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Item6. Ownership of More than Five Percent on Behalf of Another Person The Partnership is a pooled investment vehicle.As the investment managerand the general partner to the Partnership, respectively, the Investment Manager and the General Partner have the power to vote and dispose of the Common Stock owned by the Partnership and, accordingly, may be deemed the "beneficial owner" of such Common Stock. Messrs. Mintz and Berman share investment management duties. See also note 4. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. May 17, 2010 BAM Opportunity Fund SPV, LLC By:BAM Management, LLC its Manager By: /s/ Ross Berman Name:Ross Berman Title:Managing Member BAM Opportunity Fund, L.P. By:BAM Capital, LLC its General Partner By: /s/ Ross Berman Name:Ross Berman Title:Managing Member BAM Capital, LLC By: /s/ Ross Berman Name:Ross Berman Title:Managing Member BAM Management, LLC By: /s/ Ross Berman Name:Ross Berman Title:Managing Member AM Investment Partners, LLC By: /s/ Adam Stern Name:Adam Stern Title:Managing Member /s/ Ross Berman Ross Berman /s/ Hal Mintz Hal Mintz /s/ Adam Stern Adam Stern /s/ Mark Friedman Mark Friedman
